DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07 June 2021 has been entered.  Claims 1, 3-14, and 19-22 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated 11 March 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant’s arguments, see pages 12-13 of the response (pages 3-4 of Applicant’s Remarks/Arguments), filed 07 June 2021, with respect to the prior art rejection of at least independent claims 1 and 19-21 under 35 U.S.C. 102(a) as being unpatentable over Biggel (EP 2604462 A1), or alternatively the prior art rejection of at least independent claims 1 and 19-21 under 35 U.S.C. 103 as being unpatentable over Biggel (EP 2604462 A1) in view of Sekine et al. (U.S. 2013/0261889 A1), have been fully considered and are persuasive.  The aforementioned rejections under 35 U.S.C. 102(a), or alternatively under 35 U.S.C. 103, of independent claims 1 and 19-21 has been withdrawn.  Accordingly, because the aforementioned prior art rejections of independent claims 1 and 19-21 relying on at least the disclosure Biggel (EP 2604462 A1) have been withdrawn, the prior art rejections of dependent claims 3-14 and 22 
Applicant’s arguments, see pages 12-13 of the response (pages 3-4 of Applicant’s Remarks/Arguments), filed 07 June 2021,, with respect to the prior art rejection of at least independent claims 1 and 19-21 under 35 U.S.C. 103 as being unpatentable over Schnieders et al. (US 2016/0251018 A1) in view of Lind et al. (US 2015/0283998 A1), or, in the alternative as being unpatentable over Schnieders et al. (US 2016/0251018 A1) in view of Lind et al. (US 2015/0283998 A1) and Isomura (JP 2006132388 A) have been fully considered and are persuasive.  The aforementioned rejections under 35 U.S.C. 103 of independent claims 1 and 19-21 has been withdrawn.  Accordingly, because the aforementioned prior art rejections of independent claims 1 and 19-21 relying on at least the teachings of Schnieders in view of Lind have been withdrawn, the prior art rejections of dependent claims 3-14 and 22 relying on at least teachings of Schnieders in view of Lind have also been withdrawn in light of Applicant’s persuasive arguments.
Applicant's arguments filed 07 June 2021 regarding the prior art rejection of at least independent claims 1 and 19-21 under 35 U.S.C. 103 as being unpatentable over  Schnieders et al. (US 2016/0251018 A1) in view of Nagy et al. (US 2018/0017969 A1), or, in the alternative as being unpatentable over Schnieders et al. (US 2016/0251018 A1) in view of Nagy et al. (US 2018/0017969 A1) and Isomura (JP 2006132388 A) have been fully considered but they are not persuasive.  On page 11 of Applicant’s response filed 07 June 2021 (page 2 of Applicant’s Remarks/Arguments), Applicant traverses the aforementioned prior art rejection relying on at least Schnieders in view of Nagy.  wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved” as previously established in the Non-Final Office Action dated 11 March 2021 and as maintained in the Office Action below.  As discussed in more detail below, Schnieders cumulatively teaches an invention in which a first actuation element (a pedal) is blocked when a vehicle is in an autonomous or automated driving mode, and that the blocking of the first actuation element is suspended when the vehicle is in a non-automated driving mode.  Nagy teaches how and when a vehicle transitions between an autonomous or automated driving mode and a non-automated driving mode.  Specifically, Nagy teaches that the vehicle transitions to the autonomous or automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (the availability of the autonomous or automated driving mode) and in accordance with a first condition (a specific user/driver action of continuously selecting or pressing a first button and a second button), wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved (the continuous selection or pressing of the first and second buttons must be maintained during a fixed time interval (e.g., 3 seconds) before a moment when the autonomous or automated driving mode is activated) (see at least: Nagy, Paragraphs [0028], [0037], [0044], and Fig. 3A).  Nagy also teaches that the vehicle transitions to .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “first actuation element configured to…” in claims 1, 3-14, and 22, wherein the “first actuation element” is understood as corresponding to a pedal, 
a “second actuation element configured to…” in claims 4 and 22, wherein the “second actuation element” is understood as corresponding to a steering wheel, or equivalents thereof, as discussed in at least Paragraph [0041] of Applicant’s disclosure;
an “actuation element configured to…” in claim 19, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure;
an “actuation element configured to…” in claim 20, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure; and
an “actuation element configured to…” in claim 21, wherein the “actuation element” is understood as corresponding to a pedal, or equivalents thereof, as discussed in at least Paragraphs [0010] and [0039] of Applicant’s disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1) in view of Nagy et al. (U.S. Publication No. 2018/0017969 A1), or, in the alternative as being unpatentable over Schnieders et al. (U.S. Publication No. 2016/0251018 A1) in view of Nagy et al. (U.S. Publication No. 2018/0017969 A1) and Isomura (Japanese Patent Publication JP 2006132388 A).

Regarding Claim 1:
Schnieders discloses a device (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14) for controlling longitudinal guidance of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Paragraphs [0013], [0016], [0032]), the device comprising: 
a first actuation element (pedal 10) configured to control the longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the first actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the first actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), and
a processor (actuation element controller 14) configured to output a control signal for blocking the first actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034), 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the first actuation element is suspended in accordance with the degree of automation of the driving of the . 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (emphasis added), 
wherein the blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (emphasis added), and
wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved.
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action (continuously selecting the first button and the second button) must be continuously detected during at least a fixed time interval (fixed amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is actually achieved/implemented).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the first actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 3:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition includes that the variable representing the degree of automation of the driving of the vehicle indicates a particular automation for the driving of the vehicle at a future time (see at least: Nagy, Paragraphs [0039], [0041], [0048]). 

Regarding Claim 4:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, further comprising a second actuation element (steering wheel) configured to control lateral guidance of the vehicle, wherein the second condition includes that an action performed by the driver on the second actuation element for controlling the lateral guidance of the vehicle exceeds a predetermined value (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 5:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding the longitudinal guidance of the vehicle to be carried out by the driver, which is detected by the vehicle (see at least: Nagy, Paragraph [0039], [0049]-[0051]). 

Regarding Claim 6:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the second condition includes a control-resumption request regarding lateral guidance of the vehicle to be carried out by the driver of the vehicle, including at least one of a readiness of steering and a steering action (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 7:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the second condition is a recognition of at least one of willingness and capability by the driver to take over a driving task (see at least: Nagy, Paragraphs [0028], [0049]-[0051]). 

Regarding Claim 8:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on at least one of a necessity and a handling recommendation to carry out a particular maneuver as determined by the vehicle (see at least: Nagy, Paragraphs [0022], [0039], [0041]). 

Regarding Claim 9:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein at least one of the first condition and the second condition is dependent on one or more of the following parameters determined by the vehicle: attention status, viewing direction, and sight accommodation of the driver; driver status detection, including alertness status, sleeping status, blinking detection, and microsleep status of the driver (see at least: . 

Regarding Claim 11:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the blocking of the first actuation element is stageless, wherein a parameter of the blocking is dependent on at least one of a qualitative and a quantitative parameter of the first condition (see at least: Schnieders, Paragraphs [0020], [0025], [0040]; Nagy, Paragraph [0046]; also see Isomura, Paragraph [0028]). 

Regarding Claim 12:
Modified Schnieders (Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 1, wherein the predefined position limits for an automated driving mode of the vehicle are different from further position limits that are defined for at least partly manual driving (see at least: Isomura, Paragraphs [0039]-[0040] and Fig. 3). 

Regarding Claim 13:
the device as claimed in claim 12, wherein at least one of the predefined position limits is dependent on one or more of the following criteria: a degree of automation relevant to a current drive; a velocity range relevant to the current drive; a current seat position or seat setting of the driver; a body position or pose of the driver; the driver; an alertness state of the driver (see at least: Isomura, [0024], [0031], [0036]). 

Regarding Claim 14:
Modified Schnieders (Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 12, wherein the predefined position limits are selected in terms of at least one of their angles and positions such that they are located between a first position range, which brings about an acceleration of the vehicle in an at least partly manual driving mode of the vehicle, and a second position range, which brings about a deceleration of the vehicle in the at least partly manual driving mode of the vehicle (see at least: Isomura, Paragraphs [0029], [0039]-[0040], and Fig. 3). 

Regarding Claim 22:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) teaches the device as claimed in claim 4, wherein the first actuation element is installed together with the second actuation element or wherein the first actuation element and the second actuation element have a same or adjacently arranged handle surfaces (see at least: Schnieders, Fig. 1, and Paragraph [0032], wherein both the first actuation element (pedal) and the second actuation element 

Regarding Claim 19:
Schnieders discloses an apparatus (driver assistance system 6) configured to provide at least partly automated driving of a vehicle, the apparatus comprising:
a pedal module (at least vehicular pedal system including pedal 10, pedal actuation element 12, and actuation element controller 14 - see at least: Schnieders, Paragraphs [0013], [0016], [0032]) including an actuation element (pedal 10) configured to control longitudinal guidance by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), and
a processor (actuation element controller 14) configured to output a control signal for blocking of the actuation element (see at least: Schnieders, Paragraphs [0026]-[0027], [0032], [0034),  
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there being a first condition or a second condition, and accordingly, Schnieders does not appear explicit regarding the limitations: 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (emphasis added), 
wherein the blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (emphasis added), and
wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved.
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an availability of different driving modes (an autonomous driving mode and a manual driving mode), but also on a condition or behavior of a driver (see at least: Nagy, Abstract; Paragraphs [0027]-[0028], [0031], [0036]-[0037], [0041], [0043]-[0044], [0048]-[0049]; and Fig. 5).  Accordingly, Nagy teaches transitioning to an automated driving mode in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action (continuously selecting the first button and the second button) must be continuously detected during at least a fixed wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of operation of the vehicle (see at least: Isomura, Paragraphs [0009], [0029]).  Isomura teaches that when the vehicle is in a driving mode in which a driver is not responsible of controlling longitudinal guidance of the vehicle, a pedal is placed in a footrest position in which the pedal is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 20:
Schnieders discloses a method for operating a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], [0032]), the vehicle including an actuation element (pedal 10) configured to control longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the method comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (emphasis added), wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (emphasis added), and that the method comprises:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition (emphasis added); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition (emphasis added). 
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an availability of different driving modes (an autonomous driving mode and a manual in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action (continuously selecting the first button and the second button) must be continuously detected during at least a fixed time interval (fixed amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is actually achieved/implemented).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nagy regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).

Regarding Claim 21:
Schnieders discloses a non-transitory computer-readable medium storing a computer program that is executable by a computer for operating an at least partly automated driving of a vehicle that is configured to be driven in an at least partly automated manner (see at least: Schnieders, Abstract, Paragraphs [0013], [0016], , the vehicle including an actuation element (pedal 10) configured to control the longitudinal guidance of the vehicle by a driver (see at least: Schnieders, Paragraphs [0014], [0017], [0038]), wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked to be within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position), wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle), the computer when executing the computer program is configured to perform steps comprising: 
detecting the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraph [0023]); 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0020], [0025]; [0036]; wherein the actuation element is blocked within predefined position limits set based on a current actual vehicle movement in accordance with a degree of automation of driving of the vehicle being in an automated mode in which the pedal is controlled by the pedal actuation element; alternatively, the actuation element is blocked with predefined position limits by having the pedal actuation element move to a pedal rest position); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle (see at least: Schnieders, Paragraphs [0038]-[0039]; wherein blocking of the actuation element is suspended in accordance with the degree of automation of the driving of the vehicle being a non-automated mode in which the driver controls the longitudinal guidance of the vehicle). 
Cumulatively, Schnieders discloses an invention directed to a behavior of a gas pedal based on a degree of automation of driving of a vehicle, specifically disclosing how the behavior of the gas pedal changes when the vehicle transitions from one operating mode to another.  When the vehicle is being driven in an automated driving mode, the pedal is blocked within predefined position limits by continuously adjusting a position of the pedal depending on current actual vehicle movement, or the pedal is blocked at a specific position.  On the other hand, when the vehicle is being driven in a non-automated driving mode, blocking of the pedal is suspended such that a driver controls operation of the pedal.  Schnieders, however, does not appear explicit on there 
wherein the actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition (emphasis added), wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved, 
wherein blocking of the actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition (emphasis added), and that the steps comprise:
detecting fulfillment of at least one of the first condition and the second condition; 
initiating the blocking of the actuation element for controlling the longitudinal guidance of the vehicle within predefined position limits as a function of the variable representing the degree of automation of the driving of the vehicle and the first condition (emphasis added); and 
initiating suspension of the blocking of the actuation element for controlling the longitudinal guidance of the vehicle as a function of the variable representing the degree of automation of the driving of the vehicle and the second condition (emphasis added). 
Nagy teaches an invention drawn to determining when a transition from a first operating mode of a vehicle to a second operating mode of the vehicle is to be executed based not only on a variable representing a degree of automation of driving in the form of an availability of different driving modes (an autonomous driving mode and a manual driving mode), but also on a condition or behavior of a driver (see at least: Nagy, in accordance with a variable representing a degree of automation of driving of the vehicle (availability of the automated driving mode) and in accordance with a first condition (confirmation based on a driver behavior or condition in order to complete the mode transition - selecting the first and second buttons) (see at least: Nagy, Paragraphs [0041], [0043]-[0044], [0046]), and transitioning to a non-automated driving mode in accordance with the variable representing the degree of automation of the driving of the vehicle (availability of a non-automated driving mode, or an availability of disabling the automated driving mode) and a second condition (selecting the first and second buttons, or pressing a brake pedal or applying a certain amount of torque to a steering wheel) (see at least: Nagy, Paragraphs [0028], [0048]-[0049], [0051]), and wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved (see at least: Nagy, Paragraphs [0028], [0046], wherein the particular user action (continuously selecting the first button and the second button) must be continuously detected during at least a fixed time interval (fixed amount of time, e.g., 3 seconds, before a moment when the degree of automation (activation of an autonomous driving mode) is actually achieved/implemented).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nagy regarding how a transition between operating modes should have been implemented in the invention of Schnieders.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary wherein the first actuation element is blocked within predefined position limits in accordance with a variable representing a degree of automation of driving of the vehicle and in accordance with a first condition, and wherein blocking of the first actuation element is suspended in accordance with the variable representing the degree of automation of the driving of the vehicle and a second condition because the first actuation element would have been blocked or blocking of the first actuation element would have been suspended based on the operating mode transitioning requirements as taught by Nagy.
If it is deemed that Schnieders is not found to explicit disclose or implicitly possess the limitation wherein the actuation element is blocked within predefined position limits, then Isomura is relied upon to teach this limitation.  Here, Schnieders (or alternatively Schnieders in view of Nagy as discussed above) establishes that in an automated driving mode, the pedal is placed in a pedal rest position (see at least: Schnieders, Paragraphs [0020], [0036], [0040]). Isomura, similar to Schnieders, teaches an invention directed to changing how a vehicle pedal behaves based on a mode of is blocked within predefined position limits (see at least: Isomura, Paragraphs [0027], [0031], [0040], and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the footrest position of Isomura as the pedal rest position of Schnieders.  The claim would have been obvious to a particular known technique of implementing a pedal rest position was recognized as part of the ordinary capabilities of one skilled in the art, and applying to know technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate these teachings of Isomura because it would have provided an ergonomic pedal position for a driver to comfortable rest his or her foot on the pedal while the driver is not responsible for longitudinal guidance of the vehicle, with the pedal footrest position being customizable within predefined position limits that would have been customized to a particular driver in order to maximize comfort (see at least: Isomura, Paragraphs [0006], [0014], [0030]-[0031]).
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schnieders in view of Nagy or, in the alternative, as being unpatentable over Schnieders in view of Nagy and Isomura, (hereinafter referred to as ‘modified Schnieders’) as applied to claim 1 above, and further in view of Ichikawa et al. (U.S. Publication No. 2017/0017233 A1) and Tijerina et al. (U.S. Publication No. 2014/0347458 A1).

Regarding Claim 10:
Modified Schnieders (Schnieders in view of Nagy or Schnieders in view of Nagy and Isomura) does not appear explicit with regards to the device as claimed in claim 1, wherein at least one of the first condition and the second condition is detected by a sensor in a mobile user device and provided to a computing unit of the mobile user device. 
As established in claim 1 above, modified Schnieders would have been drawn to ensuring that a behavior of the driver satisfies the first condition when transitioning to an automated driving mode and satisfies the second condition when transitioning to a non-automated driving mode.  Ichikawa similarly teaches accounting for driver behavior when transitioning between driving modes of a vehicle as a condition for transitioning, with the condition being detected by a sensor in a mobile user device (see at least: Ichikawa, Abstract, Paragraphs [0035], [0053], [0062], [0085]).  Tijerina teaches that when such a sensor in a mobile user device was used to determine a condition of a driver, the condition would have been provided to a computing unit of the mobile user device (see at least: Tijerina, Paragraphs [0016]-[0018], [0024]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ishikawa and Tijerina in the invention of modified Schnieders such that at least the second condition also included using biometric sensor data to ensure alertness of the driver of the vehicle before transitioning between operating modes of the vehicle, and this biometric sensor was detected by a sensor in a mobile user device and was provided to a computing unit of the mobile user device.  The claim would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uchida et al. (US 2018/0088572 A1) teaches an invention drawn to a determination of when it is appropriate to switch a driving mode of a vehicle to an autonomous driving mode.  Uchida particularly teaches that when an autonomous driving mode is to be implemented, a driver is provided with a notice including a countdown indicating when the autonomous driving mode shall be started, and further requires the driver to perform an approval/confirmation operation (e.g., pressing a button) after the notice is provided and before starting the autonomous driving mode (see at least: Uchida, Paragraphs [0066]-[0069]).  Accordingly, Uchida teaches the limitation of “wherein the first condition is a particular user action that is detected during a fixed time interval before a moment when the degree of automation is achieved” as recited in at least independent claims 1 and 19-21 of the present application. 
Baur et al. (US 2015/0253804 A1) and Korthauer (US 2017/0174163 A1) each teach an invention similar to that in the present application in which a state of an first actuation element (a pedal) is locked (or blocked) or unlocked (or unblocked) based on a degree of automation of driving of a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669